TYSON, C. J.
— Under our statutory system a proceeding in the. nature of .quo warranto is a civil action, to try a civil right, and a complaint averring the act or omission complained of, concisely and clearly, is necessary to support the action. A complaint faulty in this respect is subject to demurrer. — Section 3428 of the Code of 1896; L. cG N. B. B. Go. v. State of Alabama ex rel. Gray, 45 South. 296; State v. Price, 50 Ala. 571.
The ground laid in the information as amended, in this case, upon which it was sought to oust the defendant of the right to exercise the prerogatives of the office of mayor of C'lanton, to which he had been elected, is that he was not a qualified elector of the town, nor of the county or state, at the time of his election, had not been such since his election, and was not at the time of the filing of the information a qualified elector. By the charter of the town, of which this court will take judicial notice, the sole qualification requisite to a lawful holding *648of the office of mayor is prescribed; and that qualification is that the person shall have been a bona fide citizen of said town for tivo years next preceding his election to the office. The legislative competency to prescribe this qualification and to exclude all others cannot be doubted. Consequently the disqualification relied on cannot defeat appellee’s right to the office.
Affirmed.
Haralson, Simpson, and Denson, JJ., concur.